      Case 1:18-cv-12089-CM-GWG Document 149 Filed 08/21/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 In re Allergan PLC Securities Litigation           No. 18 Civ. 12089 (CM)(GWG)



 DEFENDANTS’ MEMORANDUM OF LAW IN RESPONSE TO LEAD PLAINTIFF’S
    MOTION FOR LEAVE TO FILE A REDACTED VERSION OF ITS REPLY
   MEMORANDUM OF LAW IN FURTHER SUPPORT OF LEAD PLAINTIFF’S
 MOTION TO CERTIFY THE CLASS, APPOINT CLASS REPRESENTATIVE, AND
APPOINT CLASS COUNSEL (THE “REPLY”), TO FILE A REDACTED VERSION OF
 THE DECLARATION OF JEREMY A. LIEBERMAN IN SUPPORT OF THE REPLY
  AND TO FILE UNDER SEAL CERTAIN EXHIBITS TO THE DECLARATION OF
           JEREMY A. LIEBERMAN IN SUPPORT OF THE REPLY

       Defendants Allergan plc (“Allergan”), Brenton L. Saunders, Maria Teresa Hilado

Matthew M. Walsh, Frances DeSena, Mark Marmur, Paul Bisaro, and William Meury (together,

“Defendants”), by and through their undersigned counsel, file this Memorandum of Law in

Response to Lead Plaintiff’s Motion for Leave to File a Redacted Version of its Reply

Memorandum of Law in Further Support of Lead Plaintiff’s Motion to Certify the Class, Appoint

Class Representative, and Appoint Class Counsel (the “Reply”), to File a Redacted Version of

the Declaration of Jeremy A. Lieberman in Support of the Reply (the “Lieberman Declaration”

and to File Under Seal Certain Exhibits to the Lieberman Declaration (ECF No. 143), and

Plaintiff’s accompanying Memorandum of Law in Support of its Motion (the “Memorandum”)

(ECF No. 144), and in support states:

       1.     On February 24, 2020, the Court entered a Stipulated Protective Order (the

“Protective Order”) (ECF No. 96).

       2.     The Protective Order reflects the agreement of Defendants and Boston Retirement

System (“Plaintiff”) with respect to the use of “Highly Confidential” and “Confidential” Material

in these proceedings, as those terms are defined in the Protective Order. The Protective Order
      Case 1:18-cv-12089-CM-GWG Document 149 Filed 08/21/20 Page 2 of 5




reflects the parties’ agreement on the process for filing documents and testimony designated as

“Highly Confidential” and “Confidential” with the Court. See ECF No. 96 ¶ 12.1.

        3.     Paragraph 2.1 of the Protective Order provides:

        “[A]ny party may, subject to the provisions of this Order, designate as “Highly
        Confidential” any Personal Data and/or any Discovery Material that meets the
        requirements for Confidential Material, as set forth below, and which a Producing Party
        believes in good faith would likely cause competitive, or financial injury if disclosed.
        This designation is intended for information that constitutes proprietary financial,
        technical, competitive, or commercially sensitive information that the Producing Party
        maintains as highly confidential in its business, including, but not limited to (i)
        information reflecting product design or development; (ii) non-public technical or
        scientific research; (iii) pricing and business strategy documents concerning a particular
        product or line of products; (iv) financial information not previously disclosed to the
        public, such as statements reflecting sales data, product margin data, cost and expense
        data, and/or profit and loss data; (v) sales information or communications relating to
        specific customers or classes of customers; (vi) proprietary business information or
        confidential trade secrets; or (vii) any other Discovery Material that qualifies for
        protection under Federal Rule of Civil Procedure 26(c). Highly Confidential Material
        includes information for which applicable law—whether foreign or domestic—requires
        the equivalent of “Highly Confidential” treatment as set forth in this Order.”

Id. ¶ 2.1.

        4.     Paragraph 2.2. of the Protective Order, in turn, provides that “[a]ny party may . . .

designate as ‘Confidential’ any Discovery Materials that the Party believes in good faith is

confidential and where the Party would not normally reveal the information to third parties

except in confidence or has undertaken with others to maintain it in confidence.” Id. ¶ 2.2.

        5.     The Reply and certain Exhibits to the Lieberman Declaration include references

to materials that Defendants have designated “Highly Confidential” or “Confidential.”

        6.     In particular, Exhibits 2-22, 27-28, 31, 39-52, and 54 to the Lieberman

Declaration are documents that Defendants have designated as “Highly Confidential” or

“Confidential” because they are internal company documents and communications containing

commercially sensitive and proprietary information, which if disclosed could cause harm to
      Case 1:18-cv-12089-CM-GWG Document 149 Filed 08/21/20 Page 3 of 5




Allergan. See ECF No. 96 ¶ 2.2. These exhibits include internal Allergan communications that

reflect sales data, corporate strategy, and the identities of current and former employees of

Allergan and their internal job functions and responsibilities.

                                           ARGUMENT

       As an initial matter, the Court should strike Exhibits 5, 7-13, 18-22, and 27-28 to the

Lieberman Declaration and any references thereto in the Reply because they are irrelevant to any

disputed class certification issue, and instead are submitted to support Plaintiff’s arguments on

the merits that have no bearing on class certification. See Fed R. Civ. P. 12(f); Corr. Officers

Benevolent Ass’n of Rockland Cnty. v. Kralik, 226 F.R.D. 175, 176 (S.D.N.Y. 2005) (striking

exhibits that were “clearly irrelevant”); In re Signet Jewelers Ltd. Sec. Litig., No. 16 Civ. 6728,

2019 WL 3001084, (S.D.N.Y. July 10, 2019) (stating the well-established proposition that “[a]

motion for class certification should not become a mini-trial on the merits; the question before

the Court is whether Plaintiff meets Rule 23’s requirements, not whether Plaintiff will prevail on

the merits”). Indeed, it is telling that Plaintiff only cites to these Exhibits in the “Relevant Facts”

section of its Reply, and does not rely on any of these Exhibits to rebut Defendants’ arguments

regarding why class certification is inappropriate in this case.

       In addition, with respect to Exhibits 2-4, 6, 14-17, 31, 39-52, and 54 to the Lieberman

Declaration and the references thereto in the Reply, as well as with respect to Exhibits 5, 7-13,

18-22, and 27-28 should those exhibits not be stricken, the Court should grant Plaintiff leave to

file the relevant materials under seal or with redactions, as applicable. Courts frequently find

that a company’s interest in protecting confidential and commercially sensitive information

outweighs the public’s interest in accessing such materials, and, as such, permit parties to file

such materials under seal. See, e.g., GoSmile, Inc. v. Levine, 769 F. Supp. 2d 630, 649 (S.D.N.Y.
      Case 1:18-cv-12089-CM-GWG Document 149 Filed 08/21/20 Page 4 of 5




2011) (permitting party to file materials under seal that contained proprietary information);

Tropical Sails Corp. v. Yext, Inc., No. 14 CIV. 7582, 2016 WL 1451548, at *4 (S.D.N.Y. Apr.

12, 2016) (sealing exhibits that would cause defendant “competitive injury” if disclosed);

Encyclopedia Brown Prods., Ltd. v. Home Box Office, Inc., 26 F. Supp. 606, 614 (S.D.N.Y.

1998) (restricting access on the grounds that “confidential business information dating back even

a decade or more may provide valuable insight into a company’s current business practices that a

competitor would seek to exploit.”).

       Here, Defendants have designated Exhibits 2-22, 27-28, 31, 39-52 and 54 to the

Lieberman Declaration as “Confidential” or “Highly Confidential” because they contain

commercially sensitive and proprietary information, which if disclosed, could cause harm to

Allergan. Defendants’ privacy interests in the commercially sensitive and proprietary

information contained in Allergan’s internal communications, including among other things,

sensitive information relating to Allergan’s sales data and corporate strategy, overrides any

interest the public may have in accessing such information.

       With respect to Exhibits 34-35, which reflect information designated by Plaintiff as

“Highly Confidential” or “Confidential,” Defendants take no position at the current time as to the

propriety of those designations.

                                         CONCLUSION

       For the foregoing reasons, Defendants respectfully request that the Court enter an Order

striking Exhibits 5, 7-13, 18-22, and 27-28 to the Lieberman Declaration and the references

thereto in the Reply, and, with respect to Exhibits 2-4, 6, 14-17, 31, 39-52, and 54 to the

Lieberman Declaration and the references thereto in the Reply, as well as with respect to

Exhibits 5, 7-13, 18-22, and 27-28 should those exhibits not be stricken, allowing Plaintiff to file
      Case 1:18-cv-12089-CM-GWG Document 149 Filed 08/21/20 Page 5 of 5




a redacted version of the Reply on the public docket, file a redacted version of the Lieberman

Declaration on the public docket, and to file the above enumerated Exhibits to the Lieberman

Declaration under seal.



 Dated: August 21, 2020
        New York, New York
                                            Respectfully submitted,




                                            Roger A. Cooper (racooper@cgsh.com)
                                            Jared Gerber (jgerber@cgsh.com)
                                            Anna F. Connolly (aconnolly@cgsh.com)
                                            CLEARY GOTTLIEB STEEN &
                                            HAMILTON LLP
                                            One Liberty Plaza
                                            New York, New York 10006
                                            T: 212-225-2000
                                            F: 212-225-3999

                                            Attorneys for Defendants Allergan plc, Brenton
                                            L. Saunders, Maria Teresa Hilado, Matthew
                                            M. Walsh, Frances DeSena, Mark Marmur,
                                            Paul Bisaro, and William Meury
